Citation Nr: 1122952	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right knee disability


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the right knee disability claim, on a report of medical history form prepared in conjunction with the Veteran's entrance examination, the Veteran reported swollen or painful joints.  The examiner noted that condition was not considered disqualifying and physical examination of the lower extremities was normal at the August 1979 entrance examination.  The Veteran's service medical records show that the Veteran was seen for a report of pain in both knees.  The Veteran reported that he injured his knees playing football.  Physical examination was normal.  In July 1981, the Veteran reported pain in both knees related to a history of recurrent episode of injury.  The Veteran indicated that his knees swelled and became painful.  Clinical evaluation of the lower extremities was normal at the September 1984 separation examination.  The records do not reveal any complaints, findings, or treatment for any psychiatric disabilities.  

At an April 2008 VA examination, the Veteran reported that he injured his right knee in service in 1983 when he fell down while going up a ladder.  The examiner noted that a review of the claims file revealed a report in April 2007 whereby the Veteran reported right knee pain related to a football injury while he was growing up.  Following a physical examination, including x-rays of the right knee which were noted to be normal, the examiner diagnosed the Veteran with right knee strain.  The examiner opined that the Veteran's right knee strain was less likely than not a result of active duty or aggravated by active duty service.  The examiner indicated that the Veteran reported a trauma to the knees due to high school football, and then while roller skating, and a mild problem with the knees in boot camp.  The examiner's rationale was that a physical examination of the bilateral knees was normal and the Veteran reported a direct trauma to the left knee while aboard a ship with no objective evidence of an injury and the September 1984 separation examination was silent with regard to a left knee injury.

Although the examiner indicated that the Veteran's right knee disability was less likely than not related to the Veteran's military service, that examiner references the Veteran's left knee in his rationale, while the claim is for a right knee disability.  Consequently, another examination is necessary in order to determine the etiology of the Veteran's claimed right knee disability.  

With regard to the psychiatric disability claim, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010), Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  38 C.F.R. § 4.125 (2010).

At a VA examination in July 2008, the Veteran reported several stressors including being aboard the USS Furor in 1983 when a missile was shot and almost hit a Russian ship in the Mediterranean Sea; a friend who jumped overboard while the Veteran was serving aboard the USS Furor in 1983; that while serving at Guantanamo Bay in 1981, a fellow serviceman put a vacuum pipe in his tailpipe and the other end in the car (he was informed of the incident from another sailor); and that in 1981, while stationed off the shore of Lebanon, he witnessed shootings and bombings on land.  The examiner stated that the report of the fellow serviceman who committed suicide in 1981 met the criteria for a stressor as the fellow serviceman and the Veteran were serving together at Guantanamo Bay, Cuba at that time.  However, the examiner indicated that the Veteran did not meet the criteria for PTSD.  The examiner diagnosed major depressive disorder in partial remission with alcohol dependence and indicated that it would require resort to speculation to opine whether either of the mental disorders was related to the stressor during active duty.  

The examiner noted that the Veteran's main stressor was the report of a fellow serviceman committing suicide.  However, the Veteran did not witness that incident, but heard about it from another serviceman.  Furthermore, the examiner noted that the Veteran did not meet the criteria for PTSD but met the criteria for major depressive disorder.  Therefore, another VA examination is necessary to obtain an etiology opinion as to whether the diagnosed major depressive disorder is related to service.  

VA outpatient treatment records dated through January 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after January 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated after January 2010.  If the Veteran identifies any other relevant medical records, those records should be obtained.

2.  Schedule the Veteran for a VA examination with an orthopedic specialist to determine the etiology of his claimed right knee disability.  Any indicated tests, including x-rays, should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed right knee disability is related to his military service.  The examiner should consider the Veteran's report of treatment for his knee in service, trouble with his knee since service, and treatment for the knee since service.  

3.  Schedule the Veteran for a VA mental disorders examination.  The examiner should review the claims file and should note that review in the report.    The report of examination should include a complete rationale for all opinions expressed and the examiner should reconcile the opinion with any other opinion(s) of record.  Any necessary tests, including psychiatric testing should be obtained.  The examiner should provide the following information:

a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's military service or to fear of hostile military or terrorist action.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c)  If a diagnosis other than PTSD is appropriate, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's service.

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


